 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   WINNIE DIGGS,                                      Case No.: 18-CV-2593 JLS (KSC)
12                                     Plaintiff,
                                                        ORDER: (1) SUA SPONTE
13   v.                                                 DISMISSING WITH PREJUDICE
                                                        AMENDED COMPLAINT
14   DEPARTMENT OF MOTOR
                                                        PURSUANT TO 28 U.S.C.
     VEHIC[LES] D[I]RECTOR JEAN
15                                                      § 1915(e)(2), AND (2) DENYING
     SHIOMOTO; LEGAL DIVISION OF
                                                        AS MOOT MOTION FOR
16   DEPARTMENT OF MOTOR
                                                        SUMMARY JUDGMENT
     VEHIC[LES],
17
                                    Defendants.         (ECF Nos. 10, 12)
18
19   I.    PROCEDURAL HISTORY
20         Plaintiff Winnie Diggs, proceeding pro se, filed this action pursuant to 42 U.S.C.
21   § 1983 against Jean Shiomoto, Director of the Department of Motor Vehicles, and the
22   Legal Division of the Department of Motors Vehicles on November 13, 2018. See ECF
23   No. 1. She also filed a motion for leave to proceed in forma pauperis (“IFP”) pursuant to
24   28 U.S.C. § 1915(a). See ECF No. 2.
25         After the Court denied Ms. Diggs’ initial motion for leave to proceed IFP on
26   November 15, 2018, see ECF No. 3, Ms. Diggs filed a second motion for leave to proceed
27   IFP on December 7, 2018. See ECF No. 4. The Court again denied Ms. Diggs leave to
28   proceed IFP on December 12, 2018. See ECF No. 5.

                                                    1
                                                                             18-CV-2593 JLS (KSC)
 1         On December 18, 2018, Ms. Diggs filed a third motion for leave to proceed IFP. See
 2   ECF No. 6. Although the Court granted Ms. Diggs’ request to proceed IFP, it sua sponte
 3   dismissed without prejudice Ms. Diggs’ initial complaint for failure to state a claim
 4   pursuant to 28 U.S.C. § 1915(e)(2) on January 28, 2019. See ECF No. 9. The Court
 5   concluded that “Plaintiff d[id] not provide sufficient facts to allege conduct that deprived
 6   her of a right, privilege, or immunity protected by the Constitution.” Id. at 6. Further, “she
 7   d[id] not provide specific facts related to Defendants to support her claims for relief.” Id.
 8   Nonetheless, the Court granted Ms. Diggs forty-five days’ leave to file an amended
 9   complaint. Id. at 8.
10         Ms. Diggs’ operative Amended Complaint followed on February 4, 2019. See ECF
11   No. 10. On April 9, 2019, she filed a motion for summary judgment. See ECF No. 12.
12   II.   SCREENING PURSUANT TO 28 U.S.C. § 1915(e)(2)
13         A.     Standard of Review
14         The Court must screen every civil action brought pursuant to 28 U.S.C. § 1915(a)
15   and dismiss any case it finds “frivolous or malicious,” “fails to state a claim on which relief
16   may be granted,” or “seeks monetary relief against a defendant who is immune from relief.”
17   28 U.S.C. § 1915(e)(2)(B); see also Coleman v. Tollefson, __ U.S. __, 135 S. Ct. 1759,
18   1763 (2015) (“[T]he court shall dismiss the case [pursuant to 28 U.S.C. § 1915(e)(2)] at
19   any time if the court determines that—(A) the allegation of poverty is untrue; or (B) the
20   action or appeal—(i) is frivolous or malicious; [or] (ii) fails to state a claim on which relief
21   may be granted; [or] seeks monetary relief against a defendant who is immune from such
22   relief.”); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28
23   U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”); Lopez v. Smith, 203 F.3d 1122,
24   1126–27 (9th Cir. 2000) (en banc) (noting that 28 U.S.C. § 1915(e) “not only permits but
25   requires a district court to dismiss an [IFP] complaint that fails to state a claim”).
26         All complaints must contain a “short and plain statement of the claim showing that
27   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
28   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by

                                                    2
                                                                                  18-CV-2593 JLS (KSC)
 1   mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
 2   (citing Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007)). “[D]etermining whether a
 3   complaint states a plausible claim is context-specific, requiring the reviewing court to draw
 4   on its experience and common sense.” Iqbal, 556 U.S. at 663–64 (citing Twombly, 550
 5   U.S. at 556).
 6            “When there are well-pleaded factual allegations, a court should assume their
 7   veracity, and then determine whether they plausibly give rise to an entitlement of relief.”
 8   Iqbal, 556 U.S. at 679. “[W]hen determining whether a complaint states a claim, a court
 9   must accept as true all allegations of material fact and must construe those facts in the light
10   most favorable to the plaintiff.” Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000); see
11   also Andrews v. King, 393 F.3d 1113, 1121 (9th Cir. 2005); Barren v. Harrington, 152
12   F.3d 1193, 1194 (9th Cir. 1998) (“The language of § 1915(e)(2)(B)(ii) parallels the
13   language of Federal Rule of Civil Procedure 12(b)(6).”).
14            “While factual allegations are accepted as true, legal conclusions are not.” Hoagland
15   v. Astrue, No. 1:12-cv-00973-SMS, 2012 WL 2521753, at *3 (E.D. Cal. June 28, 2012)
16   (citing Iqbal, 556 U.S. at 678). Courts cannot accept legal conclusions set forth in a
17   complaint if the plaintiff has not supported her contentions with facts. Id. (citing Iqbal,
18   556 U.S. at 679).
19            In addition, courts have a duty to construe a pro se litigant’s pleadings liberally, see
20   Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988), a duty that is
21   “particularly important in civil rights cases.” Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th
22   Cir. 1992). In giving liberal interpretation to a pro se civil rights complaint, however, a
23   court may not “supply essential elements of claims that were not initially pled.” Ivey v.
24   Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). The district court
25   should grant leave to amend if it appears “at all possible that the plaintiff can correct the
26   defect,” unless the court determines that “the pleading could not possibly be cured by the
27   allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en
28   banc).

                                                      3
                                                                                   18-CV-2593 JLS (KSC)
 1          B.        Factual Allegations1
 2          Ms. Diggs was a homeless, 63-year-old black woman who was living in Carlsbad,
 3   California, at the time of the actions underlying her Amended Complaint. See ECF No. 10
 4   (“FAC”) at 10. Although the timeline is not entirely clear, Ms. Diggs appears to allege that
 5   she began to suffer harassment from the police beginning in 2015. See id. She believes
 6   that the police began following her and, as a result of their stalking her, she received a
 7   dozen citations, whereas she previously had none. See id.
 8          In February 2016, Ms. Diggs was falsely arrested for driving under the influence.
 9   Id. at 10, 12. Ms. Diggs was not driving, but rather sitting in her parked car at the time of
10   the incident. Id. at 7. Ms. Diggs paid the DMV $120 for a video that would prove she was
11   not driving at the time of her arrest, but the DMV never sent her the video. Id. at 10, 17.
12   Instead, the DMV sent Ms. Diggs a form requesting that she receive a mental health
13   evaluation. Id. at 10.
14          While Ms. Diggs was awaiting trial, mechanics in Carlsbad “deliberately put [her
15   Volvo] in disrepair.” Id. at 7, 11. Ms. Diggs’ $1800 computer was also stolen, id. at 10–
16   11, which contained her personal and other intellectual properties, including a valuable
17   business plan. Id. at 12. Four other computers have gone missing. Id. at 8.
18          In April 2016, Ms. Diggs “received a cleared license,” id. at 11, but the DMV failed
19   to remove the suspension of her license in their system. Id. at 7. Consequently, after
20   Ms. Diggs purchased a Hyundai on June 1, 2017, to replace her Volvo so that she could
21   take an assignment with the L.A. Census Bureau in California City, California, her Hyundai
22   was towed on June 14, 2017, for driving on a suspended license and an expired vehicle
23   registration. Id. at 7, 11. The DMV later confirmed that Ms. Diggs had until September 8,
24   2017, to register the Hyundai, id. at 11, and a judge dismissed both charges in July 2017.
25   Id. at 11, 18.
26
27
     1
28     The Court accepts as true all material allegations in the FAC and construes the FAC and all reasonable
     inferences drawn from it in the light most favorable to Ms. Diggs. See Resnick, 213 F.3d at 447.

                                                        4
                                                                                        18-CV-2593 JLS (KSC)
 1          Beginning in late 2017, Ms. Diggs began to experience attacks by use of a laser and
 2   electronic shocks perpetrated by dozens of people everywhere she went. See id. at 7, 11.
 3   She experiences hundreds of attacks each day, which cause her pain and suffering. Id.
 4   Ms. Diggs believes that she has been targeted for writing to government and local officials,
 5   thereby exposing a current climate of corruption, fraud, oppression, racism, and
 6   discrimination. Id. at 12, 18; see also id. at 10. Ms. Diggs first began writing to
 7   government officials in 2015, after which her Apple Air Book computer was repeatedly
 8   hacked. Id. Somebody has been interfering with Ms. Diggs’ correspondence, which often
 9   never reaches its intended recipients. See id. at 16–17.
10          C.      Analysis
11          Liberally construing Ms. Diggs’ First Amended Complaint, the Court must conclude
12   that (1) Ms. Diggs has failed to state a plausible claim for relief under Section 1983 against
13   Department of Motor Vehicles Director Jean Shiomoto pursuant to Section
14   1915(e)(2)(B)(ii), (2) Ms. Diggs’ Section 1983 claims are time-barred and therefore
15   frivolous under Section 1915(e)(2)(B)(i), and (3) Ms. Diggs seeks monetary relief against
16   those who are immune from liability under Section 1915(e)(2)(B)(iii). The Court also
17   concludes that further amendment would be futile.
18                  1.     Failure to State a Claim
19          Ms. Diggs purports to assert her claims against Director Shiomoto under 42 U.S.C.
20   § 1983.2 See FAC at 3. Ms. Diggs fails to state a plausible claim for relief.
21          “Section 1983 creates a private right of action against individuals who, acting under
22   color of state law, violate federal constitutional or statutory rights.” Devereaux v. Abbey,
23   263 F.3d 1070, 1074 (9th Cir. 2001). Section 1983 “is not itself a source of substantive
24   rights, but merely provides a method for vindicating federal rights elsewhere conferred.”
25
26
     2
       Ms. Diggs also purports to assert her claims under Bivens v. Six Unknown Names Agents of Federal
27   Bureau of Narcotics, 403 U.S. 388 (1971). As made clear by the form Ms. Diggs used, however, Bivens
28   claims may be asserted only against federal officials. See FAC at 3. Because the DMV is a state entity
     and Director Shiomoto is a state official, the Court addresses only Ms. Diggs’ claims under Section 1983.

                                                        5
                                                                                         18-CV-2593 JLS (KSC)
 1   Graham v. Connor, 490 U.S. 386, 393–94 (1989) (internal quotation marks and citations
 2   omitted). “To establish § 1983 liability, a plaintiff must show both (1) deprivation of a
 3   right secured by the Constitution and laws of the United States, and (2) that the deprivation
 4   was committed by a person acting under color of state law.” Tsao v. Desert Palace, Inc.,
 5   698 F.3d 1128, 1138 (9th Cir. 2012). A person “acts under color of state law [for purposes
 6   of section 1983] only when exercising power ‘possessed by virtue of state law and made
 7   possible only because the wrongdoer is clothed with the authority of state law.’” Polk
 8   Cnty. v. Dodson, 454 U.S. 312, 317–18 (1981) (quoting United States v. Classic, 313 U.S.
 9   299, 326 (1941)). “Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff
10   must plead that each government-official defendant, through the official’s own individual
11   actions, has violated the Constitution.” Iqbal, 556 U.S. at 676; see also Jones v. Cmty.
12   Redev. Agency of City of L.A., 733 F.2d 646, 649 (9th Cir. 1984) (even pro se plaintiffs
13   must “allege with at least some degree of particularity overt acts which defendants engaged
14   in” to state a claim).
15          Here, even assuming Ms. Diggs can state a plausible claim for deprivation of a right
16   secured by the Constitution, Ms. Diggs’ First Amended Complaint contains no specific
17   factual allegations directly related to Director Shiomoto, much less any details as to what
18   Director Shiomoto did, or failed to do, to violate Plaintiff’s constitutional rights. Iqbal,
19   556 U.S. at 678 (noting that Rule 8 “demands more than an unadorned, the-defendant-
20   unlawfully-harmed-me accusation,” and that “[t]o survive a motion to dismiss, a complaint
21   must contain sufficient factual matter, accepted as true, to ‘state a claim for relief that is
22   plausible on its face’”) (quoting Twombly, 550 U.S. at 555, 570). The Court previously
23   granted Ms. Diggs leave to amend to remedy this deficiency, but Ms. Diggs’ First
24   Amended Complaint contains fewer allegations concerning Director Shiomoto than
25   Ms. Diggs’ original Complaint. Consequently, although this deficiency could in theory be
26   cured, it appears unlikely that Ms. Diggs will clear this pleading hurdle.
27   ///
28   ///

                                                     6
                                                                                   18-CV-2593 JLS (KSC)
 1                2.     Statute of Limitations
 2         The Court next determines that Ms. Diggs’ Section 1983 claims, as they relate to
 3   Director Shiomoto and (although not separately named) the DMV, cannot be cured because
 4   they are time-barred as evident from the face of Ms. Diggs’ First Amended Complaint. “In
 5   determining the proper statute of limitations for actions brought under 42 U.S.C. § 1983,
 6   [federal courts] look to the statute of limitations for personal injury actions in the forum
 7   state.” Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir. 2004) (citing Azer v. Connell, 306
 8   F.3d 930, 935 (9th Cir. 2002)). Although the nature of Ms. Diggs’ claims against Director
 9   Shiomoto or the DMV arising under Section 1983 are far from clear, the statute of
10   limitations would be, at most, two years. See Cal. Civ. Proc. Code § 335.1 (two-year statute
11   of limitations for personal injury claims).
12         Here, the underlying false arrest for driving under the influence, in which the DMV
13   was not involved, occurred in February 2016. See FAC at 12. Ms. Diggs’ license was
14   cleared on April 2016, see id. at 11, meaning that any claims arising from the DMV’s
15   conduct at Ms. Diggs’ hearing, review, and trial occurred and accrued before that date. See
16   id. at 10. Accordingly, the statute of limitations for any claims against the DMV pertaining
17   to the February 2016 false arrest and subsequent proceedings ran by April 2018. Ms.
18   Diggs’ claims, not filed until November 2018, see generally ECF No. 1, are therefore time-
19   barred.
20                3.     Immunity
21         Although not alleged in her First Amended Complaint, it is also possible that
22   Ms. Diggs intended to assert a claim against Director Shiomoto (or the DMV or other of
23   its employees) for negligence under the California Tort Claims Act. Ms. Diggs alleges that
24   the DMV restored her license, but wrongfully failed to lift her suspension, in April 2016.
25   FAC at 7, 11. Construing Ms. Diggs’ First Amended Complaint liberally and issues of
26   claim presentment aside, such claims are barred by immunity.
27         Under California law, neither a public entity nor a public employee may be “liable
28   for an injury caused . . . by . . . failure or refusal to issue, deny, suspend or revoke, any

                                                   7
                                                                                18-CV-2593 JLS (KSC)
 1   permit, license, certificate, approval, order, or similar authorization.” Cal. Gov’t Code
 2   §§ 818.4, 821.2. Here, any timely tort claim asserted by Ms. Diggs against the DMV or its
 3   employees would arise from their failure fully to restore Ms. Diggs license, actions barred
 4   by the statutory licensing immunity.
 5                4.     Leave to Amend
 6          Although courts generally take a liberal approach to amendment, particularly in
 7   cases prosecuted by pro se litigants, leave to amend is properly denied where—as here—
 8   amendment would be futile. See, e.g., Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000)
 9   (“[A] district court should grant leave to amend even if no request to amend the pleading
10   was made, unless it determines that the pleading could not possibly be cured by the
11   allegation of other facts.”); Davis v. Powell, 901 F. Supp. 2d 1196, 1222 (S.D. Cal. 2012)
12   (“Because [Plaintiff] could not plead any additional facts to cure the deficiencies in his
13   pleadings and has already been given leave to amend, he should not be given
14   further leave to amend his claims.”). Here, Ms. Diggs has already been granted leave to
15   amend her claim and she will be unable to cure the deficiencies because her claims against
16   Director Shiomoto (and the DMV and other of its employees) are barred by statute of
17   limitations or immunity. Accordingly, the Court DISMISSES WITH PREJUDICE
18   Ms. Diggs’ First Amended Complaint pursuant to 28 U.S.C. § 1915(e)(2).
19   III.   CONCLUSION
20          In light of the foregoing, the Court:
21          1.    DISMISSES WITH PREJUDICE Ms. Diggs’ Amended Complaint
22   pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i), (ii), and (iii);
23          2.    DENIES AS MOOT Ms. Diggs’ Motion for Summary Judgment (ECF No.
24   12);
25          3.    CERTIFIES that an in forma pauperis appeal from this Order would not be
26   taken in good faith pursuant to 28 U.S.C. § 1915(a)(3); and
27   ///
28   ///

                                                    8
                                                                              18-CV-2593 JLS (KSC)
 1          4.     DIRECTS the Clerk of the Court to enter a final judgment of dismissal and
 2   close the file.
 3          IT IS SO ORDERED.
 4
 5   Dated: April 24, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                9
                                                                           18-CV-2593 JLS (KSC)
